 1                                                                                    JS-6
                                                                                        O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   TODD BERTRANG; OPHIE BELTRAN,               Case № 2:20-cv-10519-ODW (ASx)
12                      Plaintiffs,
13                                               ORDER GRANTING MOTIONS TO
           v.
                                                 DISMISS [32] [33]
14   IVORY HOLDINGS, LLC, a limited
15   liability company; LIDO SAILING
     CLUB, LLC, a limited liability company,
16   and DOES 1 through 10, inclusive,
17                      Defendants.
18
19                                I.     INTRODUCTION
20         Plaintiffs Todd Bertrang and Ophie Beltran bring this action against Defendants
21   Ivory Holdings, LLC and Lido Sailing Club, LLC for renting a property to Plaintiffs
22   that was allegedly tainted with toxic substances. (First Am. Compl. (“FAC”), ECF
23   No. 29.) Both Ivory and Lido move to dismiss, separately. (Lido’s Mot. Dismiss
24   (“Lido’s Mot.”), ECF No. 32; Ivory’s Mot. Dismiss (“Ivory’s Mot.”), ECF No. 33.)
25   Plaintiffs filed two Oppositions to Lido’s Motion but failed to file any opposition to
26   Ivory’s Motion. (See First Opp’n to Lido’s Mot. to Dismiss (“Opp’n”), ECF No. 40;
27
28
 1   Second Opp’n to Lido’s Mot. to Dismiss, ECF No. 41.) Neither Defendant filed any
 2   reply. (See Docket.) For the reasons discussed below, both Motions are GRANTED.1
 3                                    II.       BACKGROUND2
 4          Ivory owns certain property (the “Premises”), which Bertrang subleased from
 5   Defendants from May 2014 “through December 2020.”3 (FAC ¶¶ 9–11.) Beltran is
 6   “a vendor that does packaging for [Bertrang] at the Premises.” (Id. ¶ 1.) Non-parties
 7   Autocats, Inc. and ELV Recycling, Inc. are previous tenants of the Premises who
 8   recycled motor vehicle parts and metals, causing “dangerous chemicals . . . such as
 9   Chromic Acid and Spent Catalyst” to be “deposited at the Premises.” (Id. ¶¶ 13–14.)
10          “When Plaintiffs entered the [P]remises, on or about May 2014, [they] were not
11   made aware of the dangerous chemicals” therein, and “[t]his caused Plaintiffs to
12   unknowingly be exposed to chemicals such as Chromic Acid and Spent Catalyst.”
13   (Id. ¶ 15.)    Plaintiffs subsequently “discovered” such exposure on or about late
14   August 2019. (Id. ¶ 16.) As a result of the exposure, Todd suffered “complete renal
15   failure requiring hospital treatment, loss of 75% of his lung function, an inflamed
16   bleeding colon, memory problems, an inflamed spine, extreme vision loss, extreme
17   fatigue, and organ malfunctioning and loss.”               (Id. ¶ 22(a).)     As for Beltran, she
18   suffered “extremely swollen (almost non-functional) hands, extremely swollen
19   joints, . . . numbness in her extremities, inflamed legs, back, and spine, memory
20   problems and daily migraines.” (Id. ¶ 22(b).)
21          Based on the foregoing, Plaintiffs assert five causes of action: (1) violation of
22   the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
23   seq., (2) negligence under premises liability, (3) strict liability for ultrahazardous
24
25
     1
       After carefully considering the papers filed in connection with the Motion, the Court deemed the
26   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
27     For purposes of these Rule 12 Motions, the Court takes all of Plaintiffs’ well-pleaded allegations as
     true. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
     3
28     Although the FAC does not indicate how or why Lido is involved, Plaintiffs explain in opposing
     Lido’s Motion that Lido is a tenant of Ivory who subleased the Premises to Bertrang. (See Opp’n 4.)



                                                       2
 1   activity, (4) negligent infliction of emotional distress, and (5) intentional infliction of
 2   emotional distress. (Id. ¶¶ 18–59.) Now, Defendants move to dismiss.
 3                             III.         LEGAL STANDARD
 4         Under Rule 12(b)(1), a defendant may move to dismiss a complaint for lack of
 5   subject-matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). “If the court determines at
 6   any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”
 7   Fed. R. Civ. P. 12(h)(3). A challenge pursuant to Rule 12(b)(1) may be facial or
 8   factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Where a defendant brings
 9   a facial attack on the district court's subject-matter jurisdiction under Rule 12(b)(1) the
10   court “assume[s] [plaintiff's] [factual] allegations to be true and draw[s] all reasonable
11   inferences in his favor.” Wolfe v. Strankman, 392 F.3d 358, 360 (9th Cir. 2004). By
12   contrast, in a factual attack the challenger disputes the “truth of the allegations that, by
13   themselves, would otherwise invoke federal jurisdiction.” Wolfe, 392 F.3d at 362
14   (citing Safe Air For Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).
15         A court dismissing a complaint should provide leave to amend if the complaint
16   could be saved by amendment.           Manzarek v. St. Paul Fire & Marine Ins. Co.,
17   519 F.3d 1025, 1031 (9th Cir. 2008); see also Fed. R. Civ. P. 15(a)(2) (“The Court
18   should freely give leave when justice so requires.”). Reasons to deny leave to amend
19   include “bad faith, undue delay, prejudice to the opposing party, and/or futility.”
20   Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (quoting William O. Gilly
21   Enters. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th Cir. 2009)); see also Foman v.
22   Davis, 371 U.S. 178, 182 (1962).
23                                    IV.     DISCUSSION
24         Between Lido and Ivory, they assert at least five unique arguments for
25   dismissal. (See generally Lido’s Mot.; Ivory’s Mot.) The Court need not address
26   them all because, among other reasons, Ivory correctly argues that Plaintiffs fail to
27   sufficiently allege standing to bring a claim under RCRA. (Ivory’s Mot. 10–11.)
28




                                                  3
 1   A.    Plaintiffs’ RCRA Claim
 2         “RCRA is a comprehensive environmental statute that governs the treatment,
 3   storage, and disposal of solid and hazardous waste.” Meghrig v. KFC Western, Inc.,
 4   516 U.S. 479, 483 (1996). Its “primary purpose . . . is to reduce the generation of
 5   hazardous waste and to ensure the proper treatment, storage, and disposal of that
 6   waste which is nonetheless generated, ‘so as to minimize the present and future threat
 7   to human health and the environment.’” Id. (quoting 42 U.S.C. § 6902(b)). The
 8   RCRA provision under which Plaintiffs assert their claim, 42 U.S.C. § 6972(a)(1)(B),
 9   permits private citizens to bring RCRA claims “against any person who has
10   contributed or who is contributing to the past or present handling, storage, treatment,
11   transportation, or disposal of any solid or hazardous waste which may present an
12   imminent and substantial endangerment to health or the environment.” Ecological
13   Rts. Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 514 (9th Cir. 2013) (emphasis
14   added) (quoting 42 U.S.C. § 6972(a)(1)(B)).
15         Under Article III, the Court’s jurisdiction is limited to cases and controversies,
16   and “[s]tanding is an essential, core component of [that] requirement.” San Diego
17   Cnty. Gun Rts. Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996) (citing Lujan v.
18   Defs. of Wildlife, 504 U.S. 555, 560 (1992)).      To have standing, Plaintiffs must
19   demonstrate an injury-in-fact to a legally protected interest that is concrete and
20   particularized and actual or imminent, a causal connection between their injury and
21   the conduct complained of, and a likelihood the injury will be redressed by a favorable
22   decision. Id. Under this standard, “[t]he mere existence of a statute, which may or
23   may not ever be applied to plaintiffs, is not sufficient to create a case or controversy
24   within the meaning of Article III.”      Stoianoff v. Montana, 695 F.2d 1214, 1223
25   (9th Cir. 1983).
26         Section 6972(a)(1)(B) only provides a cause of action for injunctive relief.
27   Meghrig, 516 U.S. at 484. To assert such a claim, “there must be a threat which is
28   present now, although the impact of the threat may not be felt until later.” Id. at 486




                                                4
 1   (quoting Price v. U.S. Navy, 39 F.3d 1011, 1019 (9th Cir. 1994)). Where plaintiffs no
 2   longer have any interest in the subject property, they lack standing to bring a claim
 3   under § 6972(a)(1)(B) because they would no longer benefit from any relief that could
 4   be granted. See, e.g., Doyle v. Town of Litchfield, 372 F. Supp. 288, 302 (D. Conn.
 5   2005) (“[N]one of the injuries [plaintiff] alleges can be redressed by a favorable
 6   RCRA decision” where “[plaintiff] no longer has an interest in the [premises].”);
 7   Wademan v. Concra, 13 F. Supp. 2d 295, 304–05 (N.D.N.Y 1998) (“The plaintiffs are
 8   not faced with an imminent harm because they are no longer associated with the
 9   [premises]. They therefore lack standing because any remedial action [under RCRA]
10   would not [a]ffect or assist the plaintiffs.”).
11         Here, Plaintiffs allege that they “continued occupying the Premises . . . through
12   December 2020.” (FAC ¶ 11; see also Opp’n 3 (“Plaintiffs occupied the Premises
13   through December 2020.”).)         Plaintiffs do not allege any current interest in the
14   Premises. Thus, Plaintiffs lack standing to bring their RCRA claim. Although this
15   argument was raised only by Ivory, it applies with equal force to the extent Plaintiffs’
16   RCRA claim is asserted against Lido.              See Abigninin v. AMVAC Chem. Corp.,
17   545 F.3d 733, 743 (9th Cir. 2008) (“A district court may properly on its own motion
18   dismiss an action as to defendants who have not moved to dismiss where such
19   defendants are in a position similar to that of moving defendants.” (brackets
20   omitted).). Accordingly, Plaintiffs’ first cause of action under RCRA is DISMISSED.
21   B.    No Leave to Amend
22         Additionally, the Court finds leave to amend would be futile, for three reasons.
23         1.     Failure to Oppose
24         First, Plaintiffs did not oppose Ivory’s Motion, and the Court deems the non-
25   opposition as consent to the granting of Ivory’s Motion. “The failure to file [an
26   opposition], or the failure to file it within the deadline, may be deemed consent to the
27   granting or denial of the motion . . . .” C.D. Cal. L.R. 7-12; see Hines v. Toyota Motor
28   Sales, U.S.A., Inc., 504 F. App’x 642, 643 (9th Cir. 2013) (affirming grant of




                                                   5
 1   unopposed motion to dismiss, based on Local Rule 7-12).             Before granting an
 2   unopposed motion, courts must consider: “(1) the public’s interest in expeditious
 3   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 4   prejudice to the defendants; (4) the public policy favoring disposition of cases on their
 5   merits; and (5) the availability of less drastic sanctions.” Ghazali v. Moran, 46 F.3d
 6   52, 53 (9th Cir. 1995). The first factor always weighs in favor of dismissal, Yourish v.
 7   Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999), and the fourth factor often weighs
 8   against dismissal, Hernandez v. City of El Monte, 138 F.3d 393, 401 (9th Cir. 1998).
 9         Here, Plaintiffs’ failure to oppose Ivory’s Motion appears to have been
10   intentional, as Plaintiffs did oppose Lido’s Motion, which was noticed for hearing on
11   the same date as Ivory’s Motion. (See Opp’n.) Additionally, although the Court is
12   not required to consider the merits of the Motion before granting it as unopposed, see
13   Wystrach v. Ciachurski, 267 F. App’x 606, 609 (9th Cir. 2008), dismissal in this
14   instance is on the merits, as explained above. Accordingly, the Court finds that the
15   first, second, third, and fourth Ghazali factors weigh in favor of dismissal, while the
16   fifth Ghazali factor is neutral, at worst.
17         2.     Plaintiffs’ Proposed Amendments Would Be Ineffectual
18         Second, half of Plaintiffs’ Opposition to Lido’s Motion is devoted to explaining
19   why leave to amend should be granted. (See Opp’n 6–8.) Significantly, not a single
20   proffered amendment suggests that Plaintiffs have any current interest in or
21   association with the Premises. (See id. at 7–8.)
22         3.     Existing Allegations Show Lack of Standing
23         Third, the Court infers from Plaintiffs’ FAC and Opposition that Plaintiffs are,
24   in fact, no longer tenants at the Premises. Plaintiffs have made clear that they were
25   subtenants “through December 2020.” (FAC ¶ 11; Opp’n 3.) “A party cannot amend
26   pleadings to ‘directly contradict an earlier assertion made in the same proceeding.’”
27   Airs Aromatics, LLC v. Op. Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d 595,
28   600 (9th Cir. 2014) (brackets omitted) (quoting Russell v. Rolfs, 893 F.2d 1033, 1307




                                                  6
 1   (9th Cir. 1990)); see also Reddy v. Litton Indus., Inc., 912 F.2d 291, 296–97 (9th Cir.
 2   1990) (“[An] amended complaint may only allege ‘other facts consistent with the
 3   challenged pleading.’” (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
 4   806 F.2d 1393, 1401 (9th Cir. 1986)).
 5         In short, Plaintiffs have been given—and in fact have attempted to capitalize
 6   on—ample opportunities to provide any indication that amendment would not be
 7   futile. The Court remains convinced that leave to amend would be futile. Thus, leave
 8   to amend Plaintiffs’ RCRA claim is DENIED.
 9   C.    Remaining State Law Claims
10         The rest of Plaintiffs’ claims are brought under state law. When a complaint in
11   federal court includes both federal claims and state law claims, and the federal claims
12   are dismissed before trial, the district court has discretion regarding whether to
13   exercise supplemental jurisdiction over state law claims or dismiss them in favor of
14   state court. Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000 (9th Cir. 1997); Carlsbad
15   Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 640 (2009). Where other factors do not
16   support the state law claims remaining in federal court, the general preference is for
17   the district court to dismiss those claims. Schneider v. TRW, Inc., 938 F.2d 986, 993
18   (9th Cir. 1991); Wren v. Sletten Constr. Co., 654 F.2d 529, 536 (9th Cir. 1981). “The
19   Supreme Court has stated, and [the Ninth Circuit] ha[s] often repeated, that in the
20   usual case in which all federal-law claims are eliminated before trial, the balance of
21   factors will point toward declining to exercise jurisdiction over the remaining state-
22   law claims.”    Acri, 114 F.3d at 1001 (internal quotation marks and alterations
23   omitted).   Here, no factors support Plaintiffs’ state law claims in federal court.
24   Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiffs’
25   remaining causes of action, which are DISMISSED without prejudice.
26   D.    Request for Costs
27         Lastly, Lido requests costs pursuant to 28 U.S.C. § 1919, which provides:
28   “Whenever any action or suit is dismissed in any district court . . . for want of




                                                7
 1   jurisdiction, such court may order the payment of just costs.”4 (See Lido’s Mot. 9.)
 2   Section 1919 “is explicitly a discretionary cost statute” that “stands in stark contrast to
 3   costs under Rule 54(d), which turns on a prevailing party standard.” Otay Land Co. v.
 4   United Enters. Ltd., 672 F.3d 1152, 1157 (9th Cir. 2012) (citing Miles v. California,
 5   320 F.3d 986, 988 (9th Cir. 2003)). Under § 1919, “the proper standard for ‘just’
 6   costs is what is most fair and equitable under the circumstances.” Id. at 1159.
 7         Here, it was Ivory, not Lido, who raised the issue of standing discussed above.
 8   (Ivory’s Mot. 10–11.) In fact, the only jurisdiction argument raised by Lido was that
 9   the Court should decline supplemental jurisdiction over Plaintiffs’ state law claims.
10   (Lido’s Mot. 7–8.) Yet it is Lido, not Ivory, who seeks costs. (Id. at 9.) The Court
11   finds that an award of costs to either Lido or Ivory would not be fair or equitable
12   under the circumstances, so the request for costs is DENIED.
13                                     V.   CONCLUSION
14         In summary, both Motions to Dismiss are GRANTED. (ECF Nos. 32, 33.)
15   Plaintiffs’ first claim, brought under RCRA, is DISMISSED with prejudice. The
16   Court declines to exercise supplemental jurisdiction over the remaining claims in this
17   action, which are DISMISSED without prejudice.                 All dates and deadlines
18   remaining in this action are VACATED. The Clerk of Court shall close this case.
19
20         IT IS SO ORDERED.
21
22         July 6, 2021
23                                 ____________________________________
24                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
25
26
27
     4
28     Lido cites to “42 U.S.C. § 1919,” erroneously it seems, as the quoted language appears in
     28 U.S.C. § 1919. (See Lido Mot. 9.)



                                                  8
